Citation Nr: 0602609	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling. 
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from July 1964 to March 
1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Columbia, South Carolina, (hereinafter 
RO).  The case was remanded for additional development by the 
Board in March 2005, and the requested development has been 
accomplished to the extent possible.  In August 2004, a 
hearing was held at the RO before the Acting Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005), the Board has granted a motion for 
advancement on the docket in this case.  


FINDING OF FACT

The reliable evidence does not show that PTSD results in 
difficulty in establishing and maintaining effective work and 
social relationships due to such symptoms as a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking; 
or disturbances of motivation and mood.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, Diagnostic Code 
(DC) 9411 (2005).   



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Contrary to the assertions of the veteran's representative in 
his January 2006 informal hearing presentation, in a March 
2005 letter, VA informed the veteran of the duties to notify 
and assist.  More specifically, March 2002 and March 2005 
letters notified the veteran that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
the issue on appeal but that he had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this claim.  Further, VA 
notified the veteran of his opportunity to submit additional 
evidence to support his claim, as he was told in the March 
2005 letter to let the RO know of any additional evidence or 
information he felt would support his claim and submit any 
such evidence or information he had in his possession.  Thus, 
he may be considered to have been advised of his duty to 
submit all pertinent evidence in his possession or notify VA 
of any missing evidence.  

In addition, the RO issued a detailed June 2003 statement of 
the case (SOC) and November 2005 supplemental statement of 
the case (SSOC), in which the veteran and his representative 
were advised of all the pertinent laws and regulations.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the veteran's claim for an increased rating for PTSD, and 
that the June 2003 SOC and November 2005 SSOC issued by the 
RO clarified what evidence would be required to establish 
entitlement to the increased rating sought.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the June 
2003 SOC and November 2005 SSOC included the complete text of 
38 C.F.R. § 3.159 b)(1). 

Thus, to the extent that the letters informing the veteran of 
VA's duties may not have technically informed him of each 
element of the regulations, the veteran was nonetheless 
properly notified of all the provisions by the June 2003 SOC 
and November 2005 SSOC.  There was no harm to the veteran; VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
of the notice to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Thus, VA has 
satisfied its "duty to notify" the veteran.

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  To this end, the Board 
notes that the veteran was afforded the VA examination 
requested by the Board in its March 2005 remand, and the RO 
contacted the Social Security Administration (SSA) to obtain 
records that pertained to the veteran as requested in this 
remand.  The response from the SSA in July 2005 was that 
after an exhaustive and comprehensive search, they were not 
able to locate any records pertaining to the veteran.  As 
there is no indication that additional efforts to obtain SSA 
records pertaining to the veteran would yield positive 
results, the Board concludes that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  

Given the development that has been completed in this case as 
set forth above, the Board does not agree with the assertions 
of the veteran's representative that the duties to notify and 
assist have not been complied with, and finds that no useful 
purpose would be served in remanding this matter again for 
more development solely to ensure such compliance.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  Such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment due to psychiatric 
disorders, such as PTSD, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, DC 9411. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
Id. 

Applying these criteria to the facts, as explained below, the 
evidence of record simply does not demonstrate the 
symptomatology required for increased compensation under DC 
9411.  More specifically, it is not shown that there is 
reduced reliability and productivity due to such symptoms of 
PTSD as a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks occurring more than once 
a week; impairment of short and long-term memory; or 
impairment of judgment or abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

As support for the above determination, attention is directed 
to reports from May 2002 and March 2005 VA examinations, and 
voluminous VA outpatient treatment reports, which do not 
demonstrate the criteria necessary for a 50 percent rating 
under DC 9411.  Moreover, and with consideration of the 
specific criteria set forth above, the veteran himself at the 
August 2004 hearing indicated that he had no panic attacks, 
that he had no problems with social interaction and that his 
memory was "pretty good."  With regard to examination 
findings relevant to the criteria for rating disability due 
to PTSD, no disturbance of thought processing, impairment of 
memory, or panic attacks were demonstrated at the March 2005 
VA examination.  Finally, the Global Assessment of 
Functioning (GAF) scores at the May 2002 and March 2005 VA 
examinations of 60 and 65, representing "moderate" and 
between "mild" and "moderate" impairment of functioning, 
respectively (See "DSM-IV," American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition) are not indicative of disability due 
to PTSD which would warrant increased compensation.  

While the Board notes that, as referenced in the January 2006 
informal hearing presentation, there is of record December 
2004 and June 2005 VA outpatient treatment reports reflecting 
the opinion of a VA examiner that the veteran is "100 
percent disabled" and unemployable due to PTSD, the criteria 
for increased compensation for PTSD are quite specific, and a 
review of the mental status examination findings from these 
outpatient visits, and other outpatient treatment reports 
dated from 2002 to 2005, are simply, when viewed on the 
whole, not reflective of the specific criteria necessary for 
a 50 percent rating for PTSD, much  less a 100 percent 
rating.  The Board finds the probative weight of the opinions 
following the December 2004 and June 2005 VA outpatient 
treatment to be overcome by the clinical findings from the 
mental status examinations of record, the findings from the 
March 2005 VA examination, and the veteran's own testimony.  
See Reonal v. Brown, 5 Vet. App. 458 (1993). 

With regard to the assertions of the veteran's representative 
in the January 2006 informal hearing presentation concerning 
the adequacy of the VA examinations that have been afforded 
to the veteran, the reports from the March 2005 VA 
examination reflect a comprehensive discussion of the 
pertinent clinical history and contain detailed clinical 
findings.  These findings are specifically pertinent to the 
criteria for rating disability due to PTSD as set forth 
above.  There is otherwise nothing in the reports from this 
examination which would indicate that, as alleged by the 
veteran's representative, the VA mental health professional 
who conducted this examination, who has a Ph. D., was not 
"qualified" or insufficiently familiar with PTSD to conduct 
the examination.  Thus, the additional delay which would 
result from yet another remand to afford the veteran another 
VA examination would not be justified. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this regard, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected PTSD is demonstrated, nor does the evidence, when 
viewed it its entirety, indicate that this condition involves 
such disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, the reports from the March 2005 VA 
examination included an assessment from the examiner that the 
veteran was "psychologically fit to be employed."  The 
Board therefore finds that further consideration or referral 
of this matter under the provisions of 38 C.F.R. § 3.321 is 
not necessary or appropriate.
 
The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim.  In particular, the Board 
recognizes that in written contentions and sworn testimony 
before the undersigned, he has argued that he is entitled to 
a rating in excess of 30 percent for PTSD.  More 
specifically, he testified at his August 2004 hearing that 
symptoms due to PTSD include suffering from 12 to 14 
nightmares a month have resulted in him being so "nervous" 
that he was forced to miss several days of work.   However, 
as sympathetic as it might be in the matter, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support its findings, and 
must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, although the veteran argues that his service-
connected disability is far more severe than is contemplated 
by the 30 percent evaluation, his lay assertions as to the 
severity of his disability must be considered less probative 
than the findings of skilled professionals, particularly 
those made at the VA examinations discussed above.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

As discussed in detail above, the Board has extensively 
reviewed the medical evidence associated with the claims 
folder, and finds that the symptomatology demonstrated by 
that evidence is consistent with no more than the 30 percent 
evaluation currently assigned for the service-connected PTSD.  
In short, therefore, as the probative weight of the negative 
evidence exceeds that of the positive, the veteran's claim 
for a rating in excess of 30 percent for his service 
connected PTSD must be denied.  See Gilbert, 1 Vet. App. at 
49.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.  



____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


